DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 1/7/21 has been considered.  Applicant’s arguments are deemed to be persuasive-in-part.
	Claims 1-11, 15-20, 22-23 and 26-27 are pending.
	Claims 23 and 27 are withdrawn from consideration.
	Claims 1-11, 15-20, 22 and 26 are currently under consideration.

Information Disclosure Statement
	The IDS filed 1/7/21 has been considered and an initialed copy of the PTO-1449 is enclosed.

Election/Restrictions-re-iterated
Applicant’s election of Group I, claims 1-11, 15-22 and 26 (species CDRs of SEQ ID NO. 20-25, VL of SEQ ID NO. 19 and VH of SEQ ID NO 18) in the reply filed on 9/17/2020 remains acknowledged. 
Withdrawal of Rejections/Objections
	The rejection of claims 1-4, 10-11, 15-22 and 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments to the claims.

Response to Arguments

Claim Objections
Claims 1-11, 15-20, 22-23 and 26-27 remain objected to because of the following informalities:  they encompass non-elected subject matter (i.e. SEQ ID NO. 17).  Appropriate correction is required.
Applicant argues that the claims have been amended to read on clone 9A9.  While SEQ ID NO. 17 is a VH of said clone, it was not elected by applicant.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	
Claims 1-3, 5-8, 10-11, 15-20, 22 and 26 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written This is a written description rejection.  The reasons for this rejection are of record in the non-final rejection mailed 10/7/2020.
Applicant argues that they have “established a “reasonable structure-function correlation” between the structure of the recited CDRs of clone “9A9” antibody and the function of binding to and inhibiting anti-PD-L1” and that the claims have been amended to recite on 1-3 amino acid substitutions.  Applicant also argues that one of skilled in the art could visualize the members of the genus and predict the operability of the genus of the claimed antibodies.  The rejection is a written description rejection and based on what applicant has possession of and the rejection is not an enablement rejection.  Applicant’s arguments are directed to enablement because one of skill in the art could “visualize” the genus and “predict the operability” of the genus.  The Examiner is not questioning the operability or if the genus can be recognized.  The Examiner is stating that applicant’s do not have possession of the genus of antibodies.
Applicant also argues that the operability is further reasonably predicted by those of skill in the art.  Applicant cites Bogan et al, Lippow et al, Forsyth et al, Ng et al, Guo et al and Matthews et al for support.  The rejection is a written description rejection and based on what applicant has possession of and the rejection is not an enablement rejection.  Applicant’s arguments are directed to enablement because one of skill in the art could “visualize” the genus and “predict the operability” of the genus.  The Examiner 
Applicant also argues that the case law cited by the Examiner is not relevant to the instant claims because the claims are defined by structure and sequence with minor variations.  Applicant has merely stated that the variants have 1-3 substitutions and written description requires more than a mere statement.  Applicant does not have possession of the genus of variants.  Thus, the case law is applicable. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834.  The examiner can normally be reached on M-Th 6:30 to 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Sheela J. Huff/Primary Examiner, Art Unit 1643